Case 2:20-cr-00115-Z-BR Document 49 Filed 04/09/21 Page 1iof9 PagelD 226

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

AMARILLO DIVISION
UNITED STATES OF AMERICA, §
V. 2:20-CR-115-Z
JEFFREY RENE LOPEZ
Defendant. ;

MEMORANDUM OPINION AND ORDER
DENYING DEFENDANT’S MOTION TO SUPPRESS

Defendant Jeffrey Lopez, who is charged with the offenses of Distribution and Possession
with Intent to Distribute Methamphetamine, Possession with Intent to Distribute 500 Grams or
More of Methamphetamine, Convicted Felon in Possession of Firearms, and Possession of
Firearms in Furtherance of a Drug Trafficking Crime, moves to suppress all evidence seized in
connection with the search of the vehicle Defendant Lopez was driving and his statements to law
enforcement regarding that evidence. ECF No. 43.

Because neither party requested a hearing on the pending Motion to Suppress, and because
the Court was able to adjudicate the relevant issues based solely on the evidence presented by
Defendant Lopez and documents in the public record, the Court, in its discretion, declines to hold
a hearing on Defendant’s Motion and the Government’s Response.! For the reasons that follow,
the Court DENIES Defendant’s Motion.

BACKGROUND

During a September 2, 2020 controlled purchase, Task Force Officers (“TFOs”’) for the

Drug Enforcement Administration (“DEA”) identified Defendant Jeffrey Lopez as a suspected

 

! See United States v. Harrellson, 705 F.2d 733, 737 (Sth Cir. 1983)(holding evidentiary hearings are only required
on a Motion to Suppress where necessary to receive an issue of fact).
Case 2:20-cr-00115-Z-BR Document 49 Filed 04/09/21 Page 2of9 PagelD 227

source of supply of methamphetamine in the Amarillo, Texas, area. See Def.’s Ex. 2, 9] 7-10.
Following an investigation, TFO Randy Mincher confirmed Defendant Lopez resided at 719 N
Wilson in Amarillo and drove a black 2020 Nissan Altima displaying Texas temporary registration
84386D7. Id. at § 8.

On October 21, 2020, TFOs conducted a controlled purchase of methamphetamine from
Defendant Lopez using a Confidential Informant. Jd. at § 11. DEA Agents and officers from the
Amarillo Police Department’s Narcotics Unit met with the Confidential Informant prior to the
transaction. During that meeting, the Confidential Informant identified Defendant Lopez as a
methamphetamine dealer. /d. TFOs then provided the Confidential Informant money to purchase
two ounces of methamphetamine from Defendant Lopez at the 719 N Wilson residence. Jd.
Surveilling officers observed Defendant Lopez sell the Confidential Informant one ounce of
methamphetamine and heard Defendant Lopez tell the Confidential Informant he would have to
retrieve the second ounce from another location on 7th Street. Jd. TFOs observed Defendant Lopez
leave the N Wilson residence and drive to another residence at 1536 SE 7th, which law
enforcement previously identified as the home of Defendant Lopez’s brother. /d. at {J 11-12.
Defendant Lopez spent approximately 15 minutes inside 1536 SE 7th, returned to his Black Nissan
Altima, and phoned the Confidential Informant. /d. at § 12. Lopez and the Confidential Informant
arranged to complete the transaction at a laundromat on Wichita Avenue. /d. at § 13. The
Confidential Informant released the two ounces to TFOs. Jd. The substance later tested positive
for the presence of methamphetamine. /d. at § 14. During a de-brief, the Confidential Informant
also informed officers that Defendant Lopez had a separate bag of two to three ounces of

methamphetamine and several firearms inside of the 719 N Wilson residence. /d.
Case 2:20-cr-00115-Z-BR Document 49 Filed 04/09/21 Page 3of9 PagelD 228

On November 3, 2020, based on law enforcement’s observation of the October 21, 2020
controlled purchase, United States Magistrate Judge Lee Ann Reno issued search warrants for the
residences at 719 N Wilson and 1536 SE 7th as well as a complaint and arrest warrant for
Defendant Lopez. See Def.’s Exhibits 2, 3, and 2:20-mj-167, ECF Nos. | and 14.

On November 5, 2020, two days after Magistrate Judge Reno issued the warrants and the
complaint, TFO Jeremy Hoffman received information from the same Confidential Informant who
completed the October 21, 2020 controlled purchase that Defendant Lopez was traveling to
California to retrieve a suspected load of methamphetamine.” See Def.’s Ex. 1 at 1. TFO Hoffman
presented this information to Magistrate Judge Reno, who issued a search warrant for location data
associated with Defendant Lopez’s cellular telephone on November 6, 2020. On November 12,
2020, TFO Hoffman was monitoring the location data for Defendant Lopez’s phone and noticed
Defendant Lopez was traveling east from California towards Amarillo. Jd. Based on TFO
Hoffman’s observations, DEA agents planned to stop of Defendant Lopez on his return trip to
Texas and the execution of the two search warrants on 719 N Wilson and 1536 E 7th after arresting
him. Jd. at 1-2.

On November 13, 2020, DEA agents located the black Nissan Altima belonging to
Defendant Lopez near Tucumcari, New Mexico, and attempted to follow the vehicle but were
unsuccessful. /d. at 2. Texas Department of Public Safety (“DPS”) troopers stopped the black
Nissan on Interstate 40 near Vega, Texas, and arrested Defendant Lopez under the federal warrant.
Id. Following the arrest, DPS Trooper Rocky Rancour transported Defendant Lopez to Oldham

County Jail. Id.

 

> The Court bases its determination that the Confidential Informant who completed the October 21, 2020, controlled
purchase and the Confidential Informant who informed TFO Hoffman that Defendant Lopez was travelling to
California not on the filings of either party, but rather on TFO Hoffman’s Application for a Search Warrant for the
location data of Defendant Lopez’s cellular telephone. See 2:20-mj-176, ECF No. 1.

3
Case 2:20-cr-00115-Z-BR Document 49 Filed 04/09/21 Page 4of9 PagelD 229

Bodycam video of Defendant Lopez’s arrest depicts Trooper Rancour informing Defendant
Lopez that he is under arrest pursuant to a federal warrant. Def.’s Ex. 4 at 12:35. Defendant Lopez
asked Trooper Rancour “what did I do,” to which Trooper Rancour responded “I don’t know. It’s
up to the DEA. I’m just here to drive you.” Jd. Once Trooper Rancour secured Defendant Lopez
in the vehicle, he informed Police Dispatch of the following: (1) that Defendant Lopez had a DEA
warrant out for his arrest; (2) that DEA agents were “with him” at the scene and following him to
Oldham County Jail; and (3) that another officer would drive the Nissan Altima to the Jail. Jd. at
17:35.

Upon arriving at Oldham County Jail, Trooper Rancour spoke with two DEA agents, who
informed Trooper Rancour that the DEA received a tip that Defendant Lopez had gone to
California to “pick up a load” and that TFOs intended to stop him on the return trip to Amarillo
with the drugs in the vehicle. /d. at 25:12. Following that conversation, Trooper Rancour searched
Defendant’s vehicle and discovered two bundles of a crystalline substance with the appearance
and consistency of methamphetamine inside of the spare tire. /d. at 38:28. TFO Hoffman described
the search as a “probable cause search of the vehicle” on page four of his incident report. Def.’s
Ex. 1 at 4. The crystalline substance later field-tested positive for methamphetamine. /d. at 3-4.
During an interview with TFOs Hoffman and Mincher, Defendant Lopez agreed to waive his
Miranda rights and admitted to knowledge about the two bundles of drugs located in the spare tire
of his vehicle. Id. at 2.

On April 2, 2021, Defendant Lopez filed this Motion to Suppress both the

methamphetamine and his statements to TFOs Hoffman and Mincher.
Case 2:20-cr-00115-Z-BR Document 49 Filed 04/09/21 Page5of9 PagelD 230

LEGAL STANDARD

Under the Fourth Amendment, “[w]arrantless searches and seizures are per se unreasonable
unless they fall within a few narrowly defined exceptions.” See Rountree v. Lopinto, 976 F.3d 606,
609 (Sth Cir. 2020) (quoting State v. Kelly, 302 F.3d 291, 293 (Sth Cir. 2002)). Among those
exceptions, and relevant here, is the “automobile exception,” which permits law enforcement to
search a vehicle without a warrant where officers have probable cause to believe the vehicle holds
contraband. United States v. Fields, 456 F.3d 519, 523 (Sth Cir. 2006). Further, where probable
cause justifies the search of a lawfully stopped vehicle, “it justifies the search of every part of the
vehicle and its contents that may conceal the object of the search.” California v. Acevedo, 500 U.S.
565, 570 (1991).

Probable cause exists where a reasonably prudent person could believe, based on the facts
and circumstances, that the vehicle contains contraband. See United States v. Hooker, 416
Fed.Appx. 467, 471 (Sth Cir. 2011)(quoting Maryland v. Dyson, 527 U.S. 465, 467 (1999) (per
curiam). The officer conducting the search need not have personal knowledge of all of the facts
giving rise to probable cause, so long as he is acting at the request of those who have the necessary
information. United States v. Kye Soo Lee, 962 F.2d 430, 435 (Sth Cir. 1992). Instead, “probable
cause can rest upon the collective knowledge of the police” where “there is some degree of
communication” between officers. Id.

Although “[a] defendant normally bears the burden of proving by a preponderance of the
evidence that the challenged search or seizure was unconstitutional|[,] ... where a police officer acts
without a warrant, the government bears the burden of proving that the search was valid.” See
United States v. Walsh, No. 2:17-CR-023-D, 2017 WL 3702018, at *4 (N.D. Tex. Aug. 28, 2017)

(Fitzwater, J.) (citing United States v. Waldrop, 404 F.3d 365, 368 (Sth Cir. 2005)).
Case 2:20-cr-00115-Z-BR Document 49 Filed 04/09/21 Page 6of9 PagelD 231

ANALYSIS

Defendant argues that Trooper Rancour’s warrantless search of his vehicle violated his
Fourth Amendment rights. Specifically, Defendant contends that none of the DEA search warrants
covered a search of Defendant’s Nissan Altima in the vicinity of Vega, Texas, some thirty miles
to the west of the residences located at 719 N Wilson or 1536 SE 7th. ECF No. 43 at 1-2. Further,
Defendant asserts that Trooper Rancour’s search does not fall within an exception to the Fourth
Amendment warrant requirement. /d. at 3-4. Defendant highlights Trooper Rancour’s statement
that Trooper Rancour did not know the factual basis for Defendant’s arrest warrant to suggest
Trooper Rancour lacked probable cause for a search. Jd. As a result, Defendant asks for the
suppression of both the 1,785.6 net grams of methamphetamine seized from his vehicle and
Defendant’s subsequent statements to law enforcement relating to that evidence. /d.

The Government contends that Trooper Rancour had probable cause to search Defendant’s
vehicle under the collective knowledge doctrine and, as a result, the automobile exception to the
Fourth Amendment warrant requirement applies. ECF No. 48 at 6-10. Alternatively, the
Government argues that the inventory exception also supported the search of Defendant’s vehicle.
Id. at 10-12.

A. The Automobile Exception

The Government proved by a preponderance of the evidence that the automobile exception
to the Fourth Amendment permitted Trooper Rancour to search Defendant Lopez’s vehicle without
a warrant. Under the automobile exception, law enforcement may search every part of a vehicle

and its contents that may conceal the object of the search where they have probable cause to believe

 

3 Defendant’s briefing addresses the Terry v. Ohio, 392 U.S. 1 (1968), exception, the consent exception, and the search
incident to a lawful arrest exception covered in Arizona v. Gant, 556 U.S. 332 (2009). However, Defendant’s Motion
to Suppress does not address (1) the automobile exception or (2) the collective knowledge doctrine.

6
Case 2:20-cr-00115-Z-BR Document 49 Filed 04/09/21 Page 7of9 PagelD 232

the vehicle contains contraband. Acevedo, 500 U.S. at 570. Probable cause to search exists where
a reasonably prudent person could believe, based on the facts and circumstances, that the vehicle
contains contraband. Dyson, 527 U.S at 467. The officer conducting the search need not have
personal knowledge of all of the facts giving rise to probable cause, so long as he is acting at the
request of those who have the necessary information. Kye Soo Lee, 962 F.2d at 435. Here, DEA
Agents and DPS Troopers possessed probable cause to believe the vehicle contained contraband
for two reasons: (1) the statements of a reliable Confidential Informant independently corroborated
by law enforcement and (2) the DEA Agents own knowledge that Defendant Lopez conducted
drug transactions from the same black Nissan.

On November 5, 2020, TFO Hoffman received information from a credible and reliable
Confidential Informant that Defendant Lopez had traveled from Amarillo to California to pick up
a load of methamphetamine. TFO Hoffman knew the Confidential Informant to be reliable because
the same individual recently purchased methamphetamine from Defendant Lopez at the request of
law enforcement on October 21, 2020. Further, TFO Hoffman independently corroborated the
Confidential Informant’s statement by obtaining a warrant for the location data of Defendant
Lopez’s cellular telephone and confirming that Defendant Lopez was, indeed, in California. While
the totality-of-the-circumstances determination of probable cause does not require independent
corroboration of a known Confidential Informant’s statement, such corroboration does confirm the
veracity of the Informant’s statements. See United States v. Blount, 123 F.3d 831, 836 (5th Cir.
1997) (holding the “totality of the circumstances” approach to probable cause does not require that
all tips be corroborated by subsequent police investigation in order to be considered credible); see

also United States v. Fisher, 22 F.3d 574, 578 (5th Cir. 1994) (stating that Courts must consider
Case 2:20-cr-00115-Z-BR Document 49 Filed 04/09/21 Page 8of9 PagelD 233

the totality of the circumstances in finding probable cause which involves evaluating the veracity,
reliability, and basis of knowledge of a confidential informant’s tip to law enforcement.

In addition to the tip from the Confidential Informant, DEA Agents knew that Defendant
Lopez conducted drug transactions from the black Nissan Altima because they had seen him do so
during the October 21, 2020 controlled purchase.

Finally, Defendant’s contention that Trooper Rancour lacked personal knowledge of all of
the facts giving rise to probable cause is immaterial because probable cause rested upon the
collective knowledge of the law enforcement officials involved. See Kye Soo Lee, 962 F.2d at 435.
Here, there was at least “some degree of communication” between Trooper Rancour and the DEA
Agents present at Oldham County jail. Jd. Prior to the search of the vehicle, bodycam video shows
DEA Agents informing Trooper Rancour that a source informed them that Defendant Lopez was
travelling from California to Amarillo with a load of methamphetamine. Therefore, the collective
knowledge principle imputes the information known to those DEA agents to Trooper Rancour.

For the foregoing reasons, the Court FINDS that law enforcement officers had probable
cause based on the Confidential Informant’s tip and their personal knowledge of Defendant Lopez
conducting drug transactions from the black Nissan.

B. Inventory Exception

The Government also contends the warrantless search was valid under the inventory
exception to the Fourth Amendment warrant requirement. Because the Court determined the

automobile exception applies, it need not analyze the application of the inventory exception.
Case 2:20-cr-00115-Z-BR Document 49 Filed 04/09/21 Page9of9 PagelD 234

CONCLUSION
Accordingly, the Court DENIES Defendant’s Motion to Suppress. The Clerk of Court is

respectfully directed to close ECF No. 43.

SO ORDERED.
April a 2021. Mba fae

MAT EW KACSMARYK
ED STATES DISTRICT JUDGE

 
